DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-27 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldarone (6036082).  Caldarone discloses a system having a first component positioner (60) for positioning a first panel (52) and a second component positioner (62) for positioning a second panel (54) to define a spatial relationship between edges of the panels wherein the panels define a framework, a connector applicator in the form of a robotic manipulator arm (140) for adding a connector to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyot (FR2624394A) and Xia (2018/0353872).  Guyot discloses a kit for constructing a robot having a plurality of panels defining a humanoid head framework (Fig. 1) including at least first and second panels having respective perimeters and edges that correspond to distinct regions of an exterior surface of the head framework that are fixed in a spatial relationship that can include a plurality of .
Claims 10, 12, 14, 18, 20, 21 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyot and Xia as applied above and further in view of McMullen (2013/0288565).  Guyot and Xia disclose the basic inventive concept with the exception of the robot having a processor and a motor for operating components of the robot and the robot further including legs.  McMullen discloses a robot kit for forming a humanoid robot (Fig. 12) with a head framework housing (Fig. 5) covered by a filler material (20) to provide an individualized appearance that is visually perceptible to humans (Figs. 1 & 2, abstract, paragraph 74).  The framework further includes an eye assembly (Fig. 11) attached to the framework which includes a base (360a) and an eye portion (40a) that moves vertically and horizontally relative to the base (paragraph 63) and a mouth assembly (380) having an upper portion and a lower portion vertically movable relative to the framework and each other (Figs. 4 & 6, paragraph 57).  The robot also includes first and second legs each with respective upper first and second leg segments that correspond to the same portion of each leg with one of the segments being shorter than the other to enable the robot to exhibit a recognizable stance or posture (Fig. 12).  A processor in the form of a controller and motors are included within the housing for enabling operation of components of the robot (Figs. 3 & 6, paragraph 61).   Since both Guyot and McMullen disclose robots, it would have been obvious to one of ordinary skill in the art to have the robot include legs as well as motors and a processor for controlling components of the robot for the predictable result of making a more versatile and dynamic robot with enhanced realism and increased visual appeal.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyot and Xia as applied above for claim 1 and further in view of Hanson (8594839).  Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyot, Xia  and McMullen as applied for claim 12 above and further in view of Hanson (8594839).  The applied references disclose the basic inventive concept with the exception of the eye assembly including an image sensor.  Hanson discloses a robot configured with a head framework (Fig. 1) that includes an eye assembly (Fig. 9) having moveable eyes (52) with an image sensor (60) in the form of a camera (paragraphs 71 & 104).  It would have been obvious to one of ordinary skill in the art from the teaching of Hanson to include image sensors in the eye assembly for the predictable result of configuring the robot to enable greater interactivity with a user thereby enhancing the entertainment value and realism of the robot.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyot and Xia as applied above for claim 1 and further in view of Wang (2009/0098798).   Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyot, Xia and McMullen as applied for claim 12 above and further in view of Wang (2009/0098798).  The applied references disclose the basic inventive concept with the exception of the nose including a nose assembly that can be moved between first and second positions to change a length of the nose.  Wang discloses a humanoid robot with a head framework that includes a nose assembly (Fig. 4) that can be placed in either a first position or a second position to change a length of the nose (paragraph 41).  It would have been obvious to one of ordinary skill in the art from the teaching of Wang to modify the references to include a nose assembly that can change the length .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, 16-18, 20-27 and 52-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






AMH  
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711